Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This Non-Final Office Action is in response to Applicant’s Request for Continued Examination (RCE) filed 12/20/2021.
In accordance with Applicant’s amendment, claims 1, 8, 11, and 15 are amended.   Claims 1-20 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 11/22/2021 have been entered.

Response to Amendment
The objection to claim 11 is withdrawn in response to applicant’s amendment correcting the typographical error noted in the previous office action.

Response to Arguments
Applicant's arguments (Remarks at pgs. 9-12) with respect to the §101 rejection of claims 1-20 have been considered, but are not persuasive.
Applicant first argues under Step 2A Prong One that “the amended claims do not recite a judicial exception (Remarks at pg. 10) and suggests that “the claims relate to complex data analysis to identify sentiment shifts and initiating remedial actions” (Remarks at pg. 10).  The Examiner respectfully disagrees.
identifying, evaluating, comparing and determining steps, which therefore falls under the “Mental Processes” abstract idea grouping.
Although Applicant suggests that the claims are directed to “complex data analysis” for “initiating remedial actions” (Remarks at pg. 10),  Applicant has not provided facts or evidence to show that any of the claim steps involve “complex data analysis” that fall outside of the scope of the abstract ideas noted above.  Moreover, Applicant’s suggestion that “remedial actions” do not relate to commercial interactions is not persuasive because the claim step for “initiating one or more actions” involves the identification and presentation of alternative products, which plainly falls within the realm of commercial interactions, such as marketing or sales activities (e.g., offering a product to a customer who was dissatisfied with an initial product).
Applicant next suggests that performing the evaluating of the received data “using one or more natural language processing (NLP) techniques to determine a first sentiment reflected in the data, with respect to a first product” renders the claim non-abstract since NLP techniques “cannot be practically performed in the human mind” (Remarks at pg. 11).  In response, the Examiner emphasizes that the presence of a non-abstract step such as using NLP techniques does not by itself render the entire claim non-abstract, but instead such step is evaluated as an additional element to determine whether such step integrates the claim into a practical application or adds significantly more.
In this instance, under Step 2A Prong Two, it is noted that the claimed natural language processing activity is recited at a high level of generality and merely mimics mental steps using a computer, such as by implementing the natural language processing via computing software/hardware, which amounts to linking the abstract idea to a particular technological environment (i.e., using software/hardware of a generic computer to perform a function that can otherwise be implemented via human observation, judgment, evaluation or opinion), which does not amount to a practical application.  MPEP 2106.05(f), (h).  In addition, the use of NLP fails to provide an improvement to the functioning of a computer or to any other technology or technical field, fails to apply the exception with a particular machine, fails to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fails to effect a transformation of a particular article to a different state or thing, and fails ail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  When further evaluated under Step 2B of the eligibility inquiry, the “natural language processing (NLP)” has been shown with evidence to be well-understood, routine, and conventional in the art, which does not amount to significantly more than the abstract idea itself.  See, e.g., Morsa, US 2006/0085408 (paragraph 0144: well -known-to-the-arts natural language processing (NLP) (computational linguistics) or some other method as is well known to the arts may be used). See also, Szabo, US Pat. No. 5,966,126 (col. 6, lines 57-62 and col. 28, lines 16-19:  e.g., definitions may be produced in known manner, such as by explicit definition, or through use of assistive technologies, such as natural language translators;  user defines a search using prior known techniques, such as natural language searching).  Accordingly, the use of natural language processing to evaluate the received data is insufficient to integrate the judicial exception into a practical application or to add significantly more to the claims.
Applicant further argues that “the claims recite specific, inventive, techniques for retrieving and evaluating data it to quantity sentiment shifts and initiate responsive actions” and seeks to analogize to the eligibility rationale in Bascom by suggesting that “The claim elements, taken as an ordered combination, are inventive steps that amount to significantly more than a patent upon an abstract idea” (Remarks at pg. 12).
In response, the Examiner notes that Applicant has not shown the claim techniques to be inventive, however even assuming arguendo that the claim techniques were considered specific, inventive, novel, and/or non-obvious, such a finding by itself would nevertheless be insufficient to render a claim as eligible under §101.  We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014).  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec).
Lastly, in response to Applicant’s citation to Bascom and suggestion that Applicant’s claims recite a similar ordered combination of elements that amounts to significantly more than a patent upon an abstract idea (Remarks at pg. 12), the Examiner points out that the Federal Circuit found that the claims in Bascom included a “non-conventional and non-generic arrangement” of the additional elements, including installation of a filtering tool at a specific location, remote from end-users, with customizable filtering features specific to each end user.  In contrast, Applicant's claims have not been shown to encompass a “non-conventional and non-generic arrangement” of the additional elements.  The additional elements of natural language processing (NLP), transmitting [data], a computer-readable storage medium containing computer code, and a system with one or more computer processors and memory containing a program have not been shown to be used or arranged in any unconventional manner or non-generic manner, and therefore the analogy to the CAFC’s eligibility rationale in the Bascom decision is not persuasive.
For the reasons above in addition to the reasons set forth below in the updated §101 rejection, the arguments and amendments are not sufficient to overcome the §101 rejection.

Applicant's arguments (Remarks at pgs. 1-14) with respect to the §103 rejection of claims 1-20 have been considered, but are primarily raised in support of the amendments to the claims and are therefore believed to be fully addressed via the new ground of rejection set forth in the §103 rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the claimed method (claims 1-7), computer-readable storage medium (claims 8-14), and system (claims 15-20 are directed to at least one of the eligible categories of subject matter under §101 (process, article or manufacture, and machine, respectively).  Accordingly, claims 1-20 satisfy Step 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings set forth in the 2019 PEG since the claims set forth steps for managing commercial interactions (e.g., marketing or sales activities/behaviors or business relations) and managing personal behavior or relationships or interactions (e.g., social activities), which fall under “Certain Methods of Organizing Human Activity,” and steps that can be performed in the human mind (including observation, evaluation, judgment, opinion), such as the identifying, evaluating, determining, and comparing steps, which therefore fall under the “Mental Processes” abstract idea grouping.  With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
receiving data collected from one or more social media services (This step describes commercial activity such as sales/marketing activities because the data received is product related data from users/consumers, such as social media posts or conversation text of users, see pars. 11-12 of Spec.  The “receiving” step also amounts to insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d));
identifying a first product referenced in the received data (The “identifying” step is activity for managing commercial interactions (e.g., marketing or sales activities/behaviors or business relations) and managing personal behavior or relationships or interactions (e.g., social activities), and can also be performed as a mental process using human evaluation or judgment);
evaluating the received data using one or more natural language processing (NLP) techniques to determine a first sentiment reflected in the data, with respect to the first product (The “evaluating” step is activity for managing commercial interactions (e.g., marketing or sales activities/behaviors or business relations) and managing personal behavior or relationships or interactions (e.g., social activities), and can also be performed as a mental process using human evaluation or judgment);
in response to determining that the first product was purchased during a first predefined window of time, determining a shift from an existing sentiment during the first predefined window of time to the first sentiment, wherein the first predefined window of time is defined based on a length of time that the first product is expected to be in use; and the shift is from a first negative value to a second more negative value (The “determining” step is activity for managing commercial interactions (e.g., marketing or sales activities/behaviors or business relations) and managing personal behavior or relationships or interactions (e.g., social activities), and can also be performed as a mental process using human evaluation or judgment);
comparing the determined shift to one or more predefined thresholds to determine whether the shift justifies further action (The “comparing” step is activity for managing commercial interactions (e.g., marketing or sales activities/behaviors or business relations) and managing personal behavior or relationships or interactions (e.g., social activities), and can also be performed as a mental process using human evaluation or judgment);
upon determining that the shift exceeds  the one or more predefined thresholds and justifies further action, transmitting, to a first user associated with the received data, a survey requesting information about the first product (The “determining” and “transmitting” steps are activity for managing commercial interactions (e.g., marketing or sales activities/behaviors or business relations) and managing personal behavior or relationships or interactions (e.g., social activities).  Even if the “transmitting” step is interpreted as being conducted by a computer or network, this activity amounts to insignificant extra-solution activity accomplished via receiving/transmitting data, which is not enough to amount to a practical application.  See MPEP 2106.05(g).  In addition, receiving/transmitting data has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network));
receiving a first response from the first user (This step describes commercial activity such as sales/marketing activities because the data received is product related data from users/consumers. The “receiving” step also amounts to insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)); and
initiating one or more actions based at least in part on the first response, wherein the one or more actions include identifying and presenting one or more alternative products (The “initiating” step, including the “identifying” and “presenting,” falls under activity for managing commercial interactions (e.g., marketing or sales activities/behaviors or business relations) and managing personal behavior or relationships or interactions (e.g., social activities), and can also be performed as a mental process using human evaluation or judgment because the initiating, identifying, and presenting are disembodied and may be nothing more than making a decision, offering a discount, or the like).
Considered together, these steps set forth an abstract idea of implementing an advertising campaign, which falls under the realm of managing commercial interactions (e.g., marketing or sales activities or behaviors) and fall under the “Certain methods of organizing human activity” abstract idea grouping, as well as the “Mental Processes” abstract idea grouping via recitation of activities that be performed in the human mind.  Independent claims 8 and 15 recite similar limitations as those discussed above, and therefore are found to recite the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  Independent claims 1, 8, and 15 recite the additional elements of natural language processing (NLP), transmitting [data], a computer-readable storage medium containing computer code, and a system with one or more computer processors and memory containing a program.  The computer-readable storage medium containing computer code, and a system with one or more computer processors and memory containing a program but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment). See MPEP 2106.05(f) and 2106.05(h).  The “transmitting” amounts to insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g).  Similarly, natural language processing is recited at a high level of generality and merely mimics mental steps using a computer, such as by implementing the natural language processing via computing software/hardware, which amounts to linking the abstract idea to a particular technological environment (i.e., using software/hardware of a generic computer to perform a function that can otherwise be implemented via human observation, judgment, evaluation or opinion), which does not amount to a practical application.  MPEP 2106.05(f), (h).  In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Independent claims 1, 8, and 15 recite the additional elements of natural language processing (NLP), transmitting [data], a computer-readable storage medium containing computer code, and a system with one or more computer processors and memory containing a program.  The computer-readable storage medium containing computer code, and a system with one or more computer processors and memory containing a program fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself.  Notably, Applicant’s Specification acknowledges that the claimed invention relies on nothing more than a general purpose computer executing instructions to implement the invention  (Specification at paragraph [0056]).  Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
With respect to the “transmitting” and “receiving” steps, it is noted that receiving/transmitting data has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
With respect to reliance on “natural language processing (NLP)” to evaluated the received data, this activity is recognized as well-understood, routine, and conventional in the art, which does not amount to significantly more than the abstract idea itself.  See, e.g., Morsa, US 2006/0085408 (paragraph 0144: well -known-to-the-arts natural language processing (NLP) (computational linguistics) or some other method as is well known to the arts may be used). See also, Szabo, US Pat. No. 5,966,126 (col. 6, lines 57-62 and col. 28, lines 16-19:  e.g., definitions may be produced in known manner, such as by explicit definition, or through use of assistive technologies, such as natural language translators;  user defines a search using prior known techniques, such as natural language searching).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-7, 9-14, and 16-20 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to recite limitations that are also directed to the abstract idea itself via steps/details directed to managing commercial interactions (e.g., marketing or sales activities/behaviors or business relations) and/or managing personal behavior or relationships or interactions (which fall under “Certain Methods of Organizing Human Activity”) and steps that can be performed in the human mind (which falls under the “Mental Processes” abstract idea grouping).  The additional elements recited in the dependent claims are the same generic computing elements as those recited in independent claims 1/8/15 and additional generic computing elements (e.g., database) that are recited at a high level of generality amount to merely tying the invention to a particular technological environment, similar to merely adding the words “apply it” and therefore, for reasons similar to the those provided above in the discussion of claims 1/8/15, fail to amount to a practical application or significantly more than the abstract idea itself.
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 15-18 are rejected under 35 U.S.C. §103 as unpatentable over Soni et al. (US 2016/0034973, hereinafter “Soni”) in view of Alexander et al. (US 2013/0036061, hereinafter “Alexander”) in view of Avner et al. (US 2012/0011158, hereinafter “Avner”) in view of Canora (US 2010/0038416).

Claims 1/8/15:  As per claim 1, Soni teaches a method, comprising:
receiving data collected from one or more social media services (paragraphs 40, 63-66, and Fig. 4:  a marketing system 310 may obtain information from social media sites for use with planning a marketing campaign; the real-time capture system 316 is executed to request and receive information from one or more social media sites 360, 370, the information associated with user comments about the target product);
identifying a first product referenced in the received data (paragraphs 17, 64, and Fig. 4:  The gathered comments may then be analyzed for the commenter's sentiment to identify whether the comments praise or disparage the product or its features);
evaluating the received data using one or more natural language processing (NLP) techniques to determine a first sentiment reflected in the data, with respect to the first product (paragraph 26:  configured to receive text strings with natural language expressions and to analyze these text strings to calculate a sentiment score for the expressions);
in response to determining [information related to a product] determining a shift from an existing sentiment … to the first sentiment … (paragraphs 3 and 95-96:  determining consumer sentiments about the product and its features based on the user comments…updating consumer sentiment information in real-time to update marketing communications to track changing user sentiment; determine whether consumer sentiments regarding the target product have changed over time);
comparing the determined shift to one or more predefined thresholds to determine whether the shift justifies further action (paragraphs 15, 25, 68, 95, and Figs. 5-6:  describing techniques for assessing customer sentiment toward particular features of a product or one or more of its features to determine whether a sentiment is positive or negative, such that when a sentiment changes from negative to positive due to a software fix/update, further action is justified in the form of a marketing that harnesses that change in order to now emphasize the positive sentiment, wherein the “threshold” is the dividing line separating negative from positive sentiment – e.g., the camera initially has a software bug that corrupts recorded video files, which generates a significant negative reaction by customers and potential customers, a marketer might deemphasize the video recording aspects of the camera. But later, if updated video recording software is provided to fix the software bug, and sentiment toward the video recording capabilities changes, the marketer might wish to harness the positive sentiments about the software fix and emphasize the "improved" video recording capabilities of the camera; if the product is updated, such as via a software patch, to improve the audio recording quality of the target product, consumer sentiment regarding the feature may change. Thus, by requesting additional information from the one or more social media sites 360, 370, the marketing system 310 may be able to update a process flow, such as process flow 602, for generating and transmitting communications to the target population);
upon determining that the shift exceeds the one or more predefined thresholds and justifies further action, transmitting [data] (paragraphs 15, 25, 69, 95-99 and Fig. 4: wherein the “threshold” is the dividing line separating negative from positive sentiment – e.g., determine whether consumer sentiments regarding the target product have changed over time; process flow 602a in FIG. 6C reflects a change in sentiment regarding the audio recording feature of the target product (a camera product); by requesting additional information from the one or more social media sites 360, 370, the marketing system 310 is able to dynamically alter sentiment information associated with the target product or features of the target product; marketing system 310 generates and transmits updated marketing communications based on the additional information and the updated sentiments. As discussed above, the marketing system 310 can be configured to generate communications based on information received from social media websites 360, 370 as well as sentiment information generated based on the received information; marketing system 310 may be able to alter a targeted advertisement on Facebook.RTM. to emphasize a feature of product based on changed sentiment such that when a targeted consumer next logs into their Facebook.RTM. account, she may be presented with an updated communication that emphasizes the feature).

Soni does not teach:
in response to determining that the first product was purchased during a first predefined window of time, determining [information] during the first predefined window of time …, wherein the first predefined window of time is defined based on a length of time that the first product is expected to be in use; and 
the shift is from a first negative value to a second more negative value;
transmitting, to a first user associated with the received data, a survey requesting information about the first product;
receiving a first response from the first user; and
initiating one or more actions based at least in part on the first response, wherein the one or more actions include identifying and presenting one or more alternative products.

Alexander teaches:
in response to determining that the first product was purchased during a first predefined window of time, determining [information] during the first predefined window of time …, wherein the first predefined window of time is defined based on a length of time that the first product is expected to be in use (paragraphs 48-50 and 54:  product recall apparatus 132 may be configured to determine a lifetime for one or more of the products 120. In one embodiment, the product recall apparatus 132 may estimate the lifetime of the product 120. For example, if the product 120 is a perishable item such as fruit or vegetables, the product recall apparatus may estimate the lifetime of the product 120 to be two weeks. The product recall apparatus may be configured to remove the products 120 with a lifetime from the data structure when the lifetime of the product is complete. To continue the example above, the product recall apparatus 132 may determine that the consumer has purchased apples on a particular date and estimate the lifetime of the apples to be two weeks. The product recall apparatus 132 may add the apples to the data structure. After the two-week lifetime is complete, the product recall apparatus 132 may remove the apples from the data structure; product recall information that is extracted may include the names of the products 120 affected by the product recall information, information that identifies the range of products 120 affected by the product recall information (such as the serial numbers, dates of manufacture, dates of sale, etc.). The product recall apparatus 132 may load this information into a database on the server 140 allowing for easier and faster searching of product recall information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Soni with Alexander because the references are analogous since Soni is directed features for gathering, evaluating, and responding to customer satisfaction data (which is within Applicant’s field of endeavor of evaluating consumer sentiment data and taking action in response thereto) whereas Alexander’s product recall information management is reasonably pertinent to the problem with which applicant is concerned (product recalls, as noted in par. [0002] of the Spec. in the Background of Invention), and because modifying Soni’s sentiment shift determination step by incorporating Alexander’s teachings for determining information about a product purchased during a predefined time window that is defined based on a length of time that the first product is expected to be in use, as claimed, would serve the motivation to enhance consumer safety by improving the approach to determining whether a consumer owns a product affected by a recall (Alexander at paragraph 4), and would serve the motivation in the art of ensuring that communications to consumers are more relevant, timely, and targeted (Soni at paragraph 20).

Soni and Alexander do not teach:
the shift is from a first negative value to a second more negative value;
transmitting, to a first user associated with the received data, a survey requesting information about the first product;
receiving a first response from the first user; and
initiating one or more actions based at least in part on the first response, wherein the one or more actions include identifying and presenting one or more alternative products.

Avner teaches:
the shift is from a first negative value to a second more negative value (paragraphs 44-46 and Figs. 5-6 and 10-12:  describing/displaying sentiment values with a chart/graph, including shifts, trends, and variations in sentiment along a timeline that includes a first negative value  followed by a more negative value, such as the sequence of days shown in Fig. 11 that indicates negative sentiment value on July 16 followed by a more negative sentiment value on July 18 – e.g., chart 500 depicts the sentiment curves 530, 540 and 550 of three different terms over time; Curve 530, which relates to the sentiment of a first term, declines over time; generation of an alert may be requested as a result of a decline of a sentiment below a desirable value, or, if the decline rate is faster than a predefined threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Soni/Alexander with Avner because the references are analogous since Soni and Avner are directed features for gathering, evaluating, and responding to customer satisfaction data (which is within Applicant’s field of endeavor of evaluating consumer sentiment data and taking action in response thereto) whereas Alexander’s product recall information management is reasonably pertinent to the problem with which applicant is concerned (product recalls, as noted in par. [0002] of the Spec. in the Background of Invention), and because modifying Soni’s sentiment shift determination step by determining a shift from a fist negative value to a second more negative value, as claimed, would serve the motivation to identify and respond to sentiment trends, e.g. generating alerts or notifications based thereon (Avner at paragraph 2), which would be particularly appreciated by one skilled in the art for negative trends in order to provide valuable intelligence to enable businesses to resolve negative or otherwise undesirable trends for which the severity (i.e., negativity) has escalated, such that intervention may be needed.

Soni,  Alexander, and Avner do not teach:
transmitting, to a first user associated with the received data, a survey requesting information about the first product;
receiving a first response from the first user; and
initiating one or more actions based at least in part on the first response, wherein the one or more actions include identifying and presenting one or more alternative products.

Canora teaches:
transmitting, to a first user associated with the received data, a survey requesting information about the first product (paragraphs 17, 21, 23-24, 27, 45, and Figs. 1-2:  prompt the customer on display 130 with one or more questions regarding the restaurant experience; feedback device 110 may not directly provide an input interface for customers, instead relying on an input device held by the customer. Such input device may be a mobile phone, a portable videogame device, a wristband with radio frequency identification (RFID) capabilities, or any other device capable of accepting customer input and communicating with other devices … feedback device 110 might broadcast a feedback collection program to input devices such as the ones enumerated above);
receiving a first response from the first user (paragraphs 17 and 45-52:  patrons who have finished their meal can conveniently rate their experience; customer satisfaction feedback collection system 200 of FIG. 2, step 430 of flowchart 400 comprises feedback device 210a receiving feedback concerning restaurant 270a from the customer. Since, in one embodiment, restaurant 270a is the point of interest, questions focusing on food quality and wait service may dominate the feedback session; satisfaction feedback collection system 200 of FIG. 2, step 440 of flowchart 400 comprises feedback device 210a storing the information received from step 430 into the same embedded memory as step 420. Thus, in the restaurant example given above, step 440 would store the responses); and
initiating one or more actions based at least in part on the first response, wherein the one or more actions include identifying and presenting one or more alternative products (paragraphs 46-52 and Figs. 1-3:  Once feedback device 210a is finished conducting the feedback session, it might reward the customer with a discount voucher or some other incentive for their time; Once the feedback data is received at monitoring control center 260, further functionality such as an alert and response system can be implemented as discussed above with FIG. 3; Using this feedback collected at monitoring control center 260, restaurant 270a might decide to send a customer service representative from customer service staff 290a to address the concerns of customer 280b, perhaps offering a sharp discount or a future voucher as an apology [Examiner’s Note:  wherein the “future voucher” provided to the customer is an alternative product because it constitutes a product that is different, i.e., an alternative, to the original meal/purchase for which the feedback was obtained]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Soni/Alexander/Avner with Canora because Soni/Avner/Canora are analogous art since they are each directed to features for gathering, evaluating, and responding to customer satisfaction data (which is within Applicant’s field of endeavor of evaluating consumer sentiment data and taking action in response thereto) whereas Alexander’s product recall information management is reasonably pertinent to the problem with which applicant is concerned (product recalls, as noted in par. [0002] of the Spec. in the Background of Invention), and because modifying the teachings of Soni/Alexander by incorporating Canora’s feature for initiating an action in the form of identifying/presenting an alternative product in response to a user response to a survey requesting information about a product, as claimed, would serve Soni’s motivation to update marketing communications based on changing user sentiment gleaned from user comments (Soni at paragraph 3), and would benefit a business by harnessing real-time feedback from customers to resolve customer service issues and provide a more positive experience for customers (Canora at paragraph 55).

Claims 2/9/16:  Each of Soni and Canora further teaches wherein determining the shift comprises evaluating changes in the existing sentiment with respect to the first product over a series of predefined windows of time (paragraphs 74 and 93-95:  request to the social media site 360, 370, or may be in response to different requests. In some embodiments, the request may be for only updated information, such as new statistical information during the time period between the previous request and the new request [which is a predefined window of time that recurs each time a new request is made]; determine whether consumer sentiments regarding the target product have changed over time; marketing system 310 may then store the sentiments in the data store 114 and, according to different embodiments, may update those scores from time to time; See also, Canora at paragraphs 40 and 52:  e.g., feedback responses might be weighted by averaging feedback scores for every customer, based on some limiting time period such as an hour; additional feedback collected from other customers over a period of time can confirm that the problem is actually the food and the service rather than overly sensitive customers or employees having a bad day. Monitoring control center 260 might therefore retain feedback data over a certain period of time).

Claims 3/10:  Soni further teaches wherein determining the shift further comprises evaluating changes in the existing sentiment with respect to the first product within a predefined geographic area (paragraphs 3, 78, and 95-96:  paragraphs 3 and 95-96:  determining consumer sentiments about the product and its features based on the user comments…updating consumer sentiment information in real-time to update marketing communications to track changing user sentiment; determine whether consumer sentiments regarding the target product have changed; the marketing system 310 may generate target populations by subdividing the universe of available consumers into demographic groups based on user comments or sentiments…generate a target population based on other demographic characteristics, depending on availability of the information, such as gender, marital status, number of children, geographic location).

Claims 4/11:  Each of Soni/Canora teaches the series of predefined windows of time (as discussed above in the rejection of claims 2/9, which is incorporated herein by reference), however Soni/Canora do not teach the predefined windows of time corresponds to an expected shelf life of the first product.
However, Alexander further teaches the predefined windows of time corresponds to an expected shelf life of the first product (paragraphs 48-50: e.g., products 120 may have a limited lifespan. The product recall apparatus 132 may be configured to determine a lifetime for one or more of the products 120. In one embodiment, the product recall apparatus 132 may estimate the lifetime of the product 120. For example, if the product 120 is a perishable item such as fruit or vegetables, the product recall apparatus may estimate the lifetime of the product 120 to be two weeks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Soni/Alexander/Avner/Canora, Alexander’s predefined windows of time corresponds to an expected shelf life of the first product with the motivation of enhancing consumer safety by improving the approach to determining whether a consumer owns a product affected by a recall (Alexander at paragraph 4), and to serve the motivation in the art of ensuring that communications to consumers are more relevant, timely, and targeted (Soni at paragraph 20).

Claims 5/12/18:  Each of Soni and Canora further teaches wherein identifying the first product comprises: identifying the first user associated with the received data; retrieving purchase history of the first user (Soni at paragraphs 30-31, 35, and 78:  identify characteristics of potential consumers for targeting; consumers identified by records in the data store; gather and analyze information about individuals for use in marketing campaigns. For example, a data provider may create records for a number of different individuals and store as much known information about them as possible, such as name, address; See also, Canora at paragraphs 18, 28, 43, 49, and Figs. 3:   identifying a legitimate ticketed customer as well as uniquely identifying the customer for the feedback device; identifying the particular customer); and identifying, in the purchase history of the first user, an indication that the first user purchased the first product (Soni at paragraphs 38 and 46:  tracking functionality to track whether the user has clicked on a link in the email message, and whether the user ultimately purchases the advertised product; transmit tracking information to the tracking tool 112-4 indicating that the user has purchased the camera; See also, Canora at paragraphs 41 and 45-46).

Claim 17:  Soni further teaches wherein determining the shift further comprises evaluating changes in the existing sentiment with respect to the first product within a predefined geographic area (paragraphs 3, 78, and 95-96:  paragraphs 3 and 95-96:  determining consumer sentiments about the product and its features based on the user comments…updating consumer sentiment information in real-time to update marketing communications to track changing user sentiment; determine whether consumer sentiments regarding the target product have changed; the marketing system 310 may generate target populations by subdividing the universe of available consumers into demographic groups based on user comments or sentiments…generate a target population based on other demographic characteristics, depending on availability of the information, such as gender, marital status, number of children, geographic location), and each of Soni/Canora teaches the series of predefined windows of time (as discussed above in the rejection of claim 16, which is incorporated herein by reference), however Soni does not teach the predefined windows of time corresponds to an expected shelf life of the first product.
However, Alexander further teaches the predefined windows of time corresponds to an expected shelf life of the first product (paragraphs 48-50: e.g., products 120 may have a limited lifespan. The product recall apparatus 132 may be configured to determine a lifetime for one or more of the products 120. In one embodiment, the product recall apparatus 132 may estimate the lifetime of the product 120. For example, if the product 120 is a perishable item such as fruit or vegetables, the product recall apparatus may estimate the lifetime of the product 120 to be two weeks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Soni/Alexander/Canora, Alexander’s predefined windows of time corresponds to an expected shelf life of the first product with the motivation of enhancing consumer safety by improving the approach to determining whether a consumer owns a product affected by a recall (Alexander at paragraph 4), and to serve the motivation in the art of ensuring that communications to consumers are more relevant, timely, and targeted (Soni at paragraph 20).

Claims 6, 13, and 19 are rejected under 35 U.S.C. §103 as unpatentable over Soni et al. (US 2016/0034973, hereinafter “Soni”) in view of Alexander et al. (US 2013/0036061, hereinafter “Alexander”) in view of Avner et al. (US 2012/0011158, hereinafter “Avner”) in view of Canora (US 2010/0038416), as applied to 1, 8, and 15 above, and further in view of Thakur et al. (US 2012/0259882, hereinafter “Thakur”).

Claims 6/13/19:  Soni, in view of Alexander/Avner/Canora, teaches the limitation of claims 1/8/15 as set forth above, but does not teach the limitation of claims 6/13/19.
Thakur teaches wherein identifying the first product comprises: searching a product database, wherein the product database includes (i) an indication of the first product, (ii) at least one tag used to identify the first product, (iii) a natural language description of the first product, and (iv) an identifier of an entity that provides the first product (paragraphs 4, 7, 25-26, 28, and 34:   product data can be mined and stored in an index arrangement in the product database, where an index of the components of the product data and search queries include component tags to the new merchant, product, and manufacturer information; product search queries and associated results in the component tags, as well as current real-time information gathered from live websites on the internet; where a pool of historical queries including the word "jacket" and all its relationships is generated by analyzing the component tags relating product webpage URLs in the product database. The component tags, in one example, provide a pool of computer-coded tags, where each tag corresponds to a webpage URL, image URL, and other product related information; for each product in the list, the webpage includes a hyperlinked product name (hyperlinked to a product webpage), a product image, and a brief description of the product; computer can identify at least one of a plurality of key words in a product database, which matches at least a portion of the received search query. Each key word can have associated therewith one or more structural parameters, such as a product type, a brand name, a manufacturer, a product attribute, a product retailer, a product line, and a product discount).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Soni/Alexander/Avner/Canora with Thakur because the references are analogous since they are each directed features for gathering and evaluating product-related information, which is within Applicant’s field of endeavor of evaluating consumer sentiment data and taking action in response thereto, and because modifying the teachings of Soni/Canora to incorporate Thakur’s product database searching feature, in the manner claimed, would serve the motivation of emphasizing specific product features to increase the effectiveness of marketing materials provided to consumers (Soni at paragraph 2).

Claims 7, 14, and 20 are rejected under 35 U.S.C. §103 as unpatentable over Soni et al. (US 2016/0034973, hereinafter “Soni”) in view of Alexander et al. (US 2013/0036061, hereinafter “Alexander”) in view of Avner et al. (US 2012/0011158, hereinafter “Avner”) in view of Canora (US 2010/0038416), as applied to 1, 8, and 15 above, and further in view of Tenorio (US 2008/0046273) and further in view of Tiwary et al. (US 2017/0345039, hereinafter “Tiwary”).

Claims 7/14/20:  Soni, in view of Alexander/Avner/Canora, teaches the limitations of claims 1/8/15 as set forth above.  With respect to claims 7/14/20, Soni further teaches the method further comprising: storing, in a sentiment database (paragraphs 18, 30-31, and Figs. 1-3:  marketing system's data store 114 for use in planning and executing marketing campaigns, or may access such data from the data providers' databases on an as-needed basis), an indication of (i) the first product, (ii) the first user, (iii) the first sentiment, (iv) a location of the first user (paragraph 78:  consumers identified by records in the data store … subdividing the universe of available consumers into demographic groups based on user comments or sentiments; commenting about the new camera product; new camera product; geographic location; store as much known information about them as possible, such as name, address), receiving additional data, from a second user, collected from the one or more social media services (paragraphs 25 and 67:  determine sentiments associated with the information received from the social media site; a single consumer, or to an aggregate sentiment, e.g., of a plurality of consumers); identifying the first product referenced in the received additional data; retrieving purchase history of the second user (paragraphs 3, 16, 67, 70, and 95:  gathering user comments regarding the product and its features; determining consumer sentiments about the product and its features based on the user comments; marketing system 310 identifies one or more features of the target product associated with the sentiments; marketing system 310 determines updated sentiments associated with the additional user comments about the target product), but does not teach a pointer to the received data, and upon failing to identify, in the purchase history of the second user, an indication that the second user purchased the first product, discarding the received additional data.
Tenorio teaches a pointer to the received data (paragraphs 29, 32, 38-39, and 46:  execute a search for products in databases 32 identified by a pointer corresponding to a user-selected (or automatically selected) class; pointers associated with a class may identify the location of a repository 34 and may identify particular data in repository 34. Furthermore, one or more pointers to repository 34 may be linked to one or more pointers to a seller database 32 such that the information from the seller database 32 and repository 34 may be merged).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Soni/Alexander/Avner/Canora with Tenorio because the references are analogous since they are each directed features for gathering and evaluating product-related information for marketing purposes, which is within Applicant’s field of endeavor of evaluating consumer sentiment data and taking action in response thereto, and because modifying the teachings of Soni/Canora to incorporate Tenorio’s pointer to received data, in the manner claimed, would provide the benefit of providing a means to access additional data product related data without copying, replicating, or storing the data, thus conserving on resources (e.g., memory/storage), while providing access to additional relevant information.
Soni, Alexander, Avner, Canora, and Tenorio do not teach upon failing to identify, in the purchase history of the second user, an indication that the second user purchased the first product, discarding the received additional data.
Tiwary teaches upon failing to identify, in the purchase history of the second user, an indication that the second user purchased the first product, discarding the received additional data (paragraph 34: payment module 204 can check reviews generated by users participating in the social payment scheme to ensure that the reviews pass preset standards. The review validation engine 220 can identify new customer reviews that a user has generated for e-commerce products that he/she has purchased and check the identified customer reviews using previously established fraud prevention and/or compliance rules. For example, the review validation engine 220 can check the review to determine whether the review mentions the product and/or service purchased by the user; review validation engine 220 can flag and/or delete reviews that do not satisfy the previously established rules).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Soni/Alexander/Avner/Canora/Tenorio with Tiwary because the references are analogous since they are each directed features for gathering and evaluating product-related information for marketing purposes, which is within Applicant’s field of endeavor of evaluating consumer sentiment data and taking action in response thereto, and because modifying the teachings of Soni/Alexander/Avner/Canora/Tenorio to incorporate Tiwary’s  feature for discarding additional data upon failing to identify an indication that the user purchased the product, in the manner claimed, would provide the benefit of ensuring that user-provided reviews and valid (i.e., provided by a purchasing user), thus improving the credibility, integrity, and/or accuracy of product related information provided to consumers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hutchison, Ken et al.  Big Data Analytics – Sentiment Analysis of Twitter Data using Clustering Techniques:  IIE Annual Conference.  Proceedings; Norcross (2013): 2495-2502:  discloses features for gathering and analyzing cloudy data, including sentiment analysis, such as determining positive and negative opinions.
Patil, Aarti et al.  Sentiment Analysis for Product Reviews.  International Journal of Advanced Research in Computer Science.  ISSN No. 0976-5697.  Volume 5, No. 5, May-June 2014:  discloses a sentiment analysis algorithm for extracting, aggregating, and analyzing opinions within product reviews.
Morningstar et al. (US 2020/0342470):  discloses features for identifying topic variances from digital survey responses, including evaluating received data using one or more natural language processing (NLP) techniques to determine a first sentiment reflected in the data, with respect to the first product (paragraphs 34, 36, and 79:  tracking system … utilizes third party applications for text analysis to identify topics from digital survey responses; tracking system 106 can utilize methods such as, but not limited to, natural language processing; "response model" can include a representation of one or more response attributes corresponding to one or more responses. As used herein, the term "response attribute" … can include characteristics such as, but not limited to, sentiment labels, sentiment values, and/or topic label; topic can include various categories and/or subjects associated with aspects of a response such as, but not limited to, products); determining a shift from an existing sentiment to the first sentiment with respect to the first product (paragraphs 36, 85-91, 133, and Fig. 4B:  topic tracking system 106 can determine the topic variances such as, but not limited to, a change in trend for a topic and/or a change in sentiment value of a topic; topic can include various categories and/or subjects associated with aspects of a response such as, but not limited to, products).
Nurminen (US 2008/0281668):  discloses a feature wherein the predefined window of time corresponds to an expected shelf life of the first product (paragraph 58).
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
01/26/2022